UNITE STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLYREPORTPURSUANTTO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 Commission file number 2-96144 CITIZENS FINANCIAL CORP. (Exact name of registrant as specified in its charter) Delaware 55-0666598 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 213 Third Street, Elkins, West Virginia 26241 (Address of principal executive offices) (Zip Code) (304) 636-4095 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filero Non-accelerated filerx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso Nox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at August8, 2007 Common Stock ($2 par value) 1,829,504 1 FORM 10-Q CITIZENS FINANCIAL CORP. Quarter Ended June 30, 2007 INDEX Page No. Part I. Financial Information Item 1.Financial Statements Condensed Consolidated Balance Sheets June 30, 2007 and December 31, 2006 3 Condensed Consolidated Statements of Income Three Months Ended June 30, 2007 and June 30, 2006 and Six Months Ended June 30, 2007 and June 30, 2006 4 Statements of Comprehensive Income/Loss Three Months Ended June 30, 2007 and June 30, 2006 and Six Months Ended June 30, 2007 and June 30, 2006 5 Condensed Consolidated Statements of Changes in Shareholders' Equity Six Months Ended June 30, 2007 and June 30, 2006 6 Condensed Consolidated Statements of Cash Flows Six Months Ended June 30, 2007 and June 30, 2006 7 Notes to Condensed Consolidated Financial Statements 8-13 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 14-22 Item 3.Quantitative and Qualitative Disclosures About Market Risk 23 Item 4.Controls and Procedures 23 Part II. Other Information and Index to Exhibits Items 1 through 6 24 Signatures 25 Certification by Executive Officers Pursuant to Sections 302 and 906 of the Sarbanes-Oxley Act of 2002 2 Index PART I ITEM I - FINANCIAL INFORMATION CITIZENS FINANCIAL CORP. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands of dollars) June 30, December 31, 2007 2006 (Unaudited) * ASSETS Cash and due from banks $ 4,599 $ 6,065 Interest bearing deposits with other banks 769 30 Federal funds sold 1,100 - Securities available for sale, at fair value 56,629 59,745 Loans, less allowance for loan losses of $2,103 and $1,873, respectively 167,705 166,218 Premises and equipment, net 4,226 4,331 Accrued interest receivable 1,327 1,393 Other real estate 1,242 446 Other assets 4,807 4,752 Total Assets $ 242,404 $ 242,980 LIABILITIES AND SHAREHOLDERS' EQUITY Deposits: Noninterest bearing $ 25,572 $ 27,103 Interest bearing 171,638 169,440 Total deposits 197,210 196,543 Short-term borrowings 18,915 19,833 Long-term borrowings 2,978 3,512 Other liabilities 2,852 2,814 Total liabilities 221,955 222,702 Commitments and contingencies SHAREHOLDERS' EQUITY Common stock, $2.00 par value, authorized 4,500,000 issued 2,250,000 4,500 4,500 Retained earnings 21,128 20,843 Accumulated other comprehensive income/(loss) (1,347 ) (1,233 ) Treasury stock at cost, 420,496 shares (3,832 ) (3,832 ) Total shareholders' equity 20,449 20,278 Total Liabilities and Shareholders' Equity $ 242,404 $ 242,980 *From audited financial statements. The accompanying notes are an integral part of these financial statements. 3 Index CITIZENS FINANCIAL CORP. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands of dollars, except per share data) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 (Unaudited) (Unaudited) INTEREST INCOME Interest and fees on loans $ 3,387 $ 3,151 $ 6,687 $ 6,165 Interest and dividends on securities: Taxable 471 512 966 1,058 Tax-exempt 128 76 232 151 Interest on interest bearing deposits with other banks 25 1 46 5 Interest on federal funds sold 4 0 9 18 Total interest income 4,015 3,740 7,940 7,397 INTEREST EXPENSE Interest on deposits 1,471 1,136 2,885 2,169 Interest on short-term borrowings 167 247 333 393 Interest on long-term borrowings 34 44 71 92 Total interest expense 1,672 1,427 3,289 2,654 Net interest income 2,343 2,313 4,651 4,743 Provision for loan losses 449 103 656 206 Net interest income after provision for loan losses 1,894 2,210 3,995 4,537 NONINTEREST INCOME Trust department income 57 49 111 96 Brokerage fees 40 33 77 64 Service fees 266 219 502 409 Insurance commissions 9 7 9 11 Security losses - - - (18 ) Secondary market loan fees 40 32 66 65 Other 63 58 151 150 Total noninterest income 475 398 916 777 NONINTEREST EXPENSE Salaries and employee benefits 998 948 1,968 1,885 Net occupancy expense 102 91 210 181 Equipment expense 104 116 213 237 Data processing 128 82 265 306 Director fees 72 66 135 130 Postage 42 43 84 89 Professional service fees 74 142 140 206 Stationery 31 36 75 74 Software expense 48 43 84 89 Net cost of operation of other real estate 131 47 182 56 Other 283 210 552 448 Total noninterest expense 2,013 1,824 3,908 3,701 Income before income taxes 356 784 1,003 1,613 Income tax expense 85 250 279 509 Net income $ 271 $ 534 $ 724 $ 1,104 Basic and fully diluted earnings per common share $ 0.15 $ 0.29 $ 0.40 $ 0.60 Weighted average shares outstanding 1,829,504 1,847,693 1,829,504 1,850,677 Dividends per common share $ 0.12 $ 0.12 $ 0.24 $ 0.24 The accompanying notes are an integral part of these financial statements. 4 Index CITIZENS FINANCIAL CORP. STATEMENTS OF COMPREHENSIVE INCOME/LOSS (In thousands of dollars) Three Months Ended Six Months Ended June 30 June 30 2007 2006 2007 2006 (Unaudited) (Unaudited) Net income $ 271 $ 534 $ 724 $ 1,104 Other comprehensive income: Gross unrealized gains/(losses) arising during the period (369 ) (302 ) (184 ) (368 ) Adjustment for income tax benefit 141 115 70 140 (228 ) (187 ) (114 ) (228 ) Less:Reclassification adjustment for losses included in net income - - - 18 Adjustment for income tax benefit - - - (7 ) - - - 11 Other comprehensive income/(loss), net of tax (228 ) (187 ) (114 ) (217 ) Comprehensive income/(loss) $ 43 $ 347 $ 610 $ 887 The accompanying notes are an integral part of these financial statements. 5 Index CITIZENS FINANCIAL CORP. CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY (In thousands of dollars) Six Months Ended June 30, 2007 and 2006 (unaudited) Accumulated Additional Other Total Common Stock Paid-in Retained Comprehensive Treasury Shareholders' Shares Amount Capital Earnings Income/(Loss) Stock Equity Balance, January1,2007 2,250,000 $ 4,500 $ - $ 20,843 $ (1,233 ) $ (3,832 ) $ 20,278 Net income - - - 724 - - 724 Net change in unrealized gain/loss on securities - (114 ) - (114 ) Cash dividends declared ($0.24 per share) - - - (439 ) - - (439 ) Balance June30,2007 2,250,000 $ 4,500 $ - $ 21,128 $ (1,347 ) $ (3,832 ) $ 20,449 Balance, January1,2006 750,000 $ 1,500 $ 2,100 $ 20,704 $ (1,316 ) $ (3,375 ) $ 19,613 Net income - - - 1,104 - - 1,104 Net change in unrealizedgain/loss on securities - (217 ) - (217 ) Cash dividends declared ($0.24 per share) - - - (443 ) - - (443 ) Purchase of Treasury Stock - (164 ) (164 ) Stock split effected in the form of a 200% stock dividend 1,500,000 3,000 (2,100 ) (900 ) - - - Balance June30,2006 2,250,000 $ 4,500 $ - $ 20,465 $ (1,533 ) $ (3,539 ) $ 19,893 The accompanying notes are an integral part of these financial statements. 6 Index CITIZENS FINANCIAL CORP. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands of dollars) Six Months Ended June 30, 2007 2006 Cash flows from operating activities: (Unaudited) Net Income $ 724 $ 1,104 Adjustments to reconcile net income to cash provided by operating activities: Provision for loan losses 656 206 Depreciation and amortization 162 192 Amortization on securities 19 38 Loss on sale of securities - 18 Loss on sale of other real estate 21 17 Provision for loss on other real estate 112 - Decrease in accrued interest receivable 66 49 Decrease in other assets 192 19 Increase in other liabilities 38 29 Cash provided by operating activities 1,990 1,672 Cash flows from investing activities: Principal payments, available for sale securities 888 1,003 Proceeds from sales of available for sale securities 274 2,843 Proceeds from maturities and calls, available for sale securities 10,155 7,500 Purchases of available for sale securities (8,403 ) (3,738 ) Purchases of premises and equipment (50 ) (100 ) Proceeds from sale of other real estate 144 134 Increase in loans (3,401 ) (11,970 ) Cash used in investing activities (393 ) (4,328 ) Cash flows from financing activities: Cash dividends paid (439 ) (443 ) Acquisition of treasury stock - (164 ) Increase/(decrease) in short-term borrowing (918 ) 6,466 Repayment of long-term borrowing (534 ) (863 ) Increase in time deposits 1,202 3,039 Decrease in other deposits (535 ) (8,261 ) Cash used in financing activities (1,224 ) (226 ) Net increase/(decrease) in cash and cash equivalents 373 (2,882 ) Cash and cash equivalents at beginning of period 6,095 8,773 Cash and cash equivalents at end of period $ 6,468 $ 5,891 Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ 3,274 $ 2,607 Income taxes 470 721 Supplemental Schedule of Noncash Investing and Financing Activities: Other real estate and other assets acquired in settlement of loans $ 1,257 $ 58 The accompanying notes are an integral part of these financial statements. 7 Index CITIZENS FINANCIAL CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - BASIS OF PRESENTATION The accounting and reporting policies of Citizens Financial Corp. and Subsidiary ("Citizens", "the company" or “we”) conform to U.S. generally accepted accounting principles and to general policies within the financial services industry.The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the period.Actual results could differ from those estimates. The condensed consolidated statements contained herein include the accounts of Citizens Financial Corp. and its wholly-owned subsidiary Citizens National Bank ("the bank").All significant intercompany balances and transactions have been eliminated. The information contained in the financial statements is unaudited except where indicated.In the opinion of management, all adjustments for a fair presentation of the results of the interim periods have been made.All such adjustments were of a normal, recurring nature.The results of operations for the three months ended June 30, 2007 are not necessarily indicative of the results to be expected for the full year.The financial statements and notes included herein should be read in conjunction with those included in Citizens' 2006 Annual Report to Shareholders and Form 10-K. NOTE 2 -RECLASSIFICATIONS Certain accounts in the condensed consolidated financial statements for 2006, as previously presented, have been reclassified to conform with current year classifications. NOTE 3 - SECURITIES The amortized cost, unrealized gains, unrealized losses and estimated fair values of securities at June 30, 2007 and December 31, 2006 are summarized as follows (in thousands): June 30, 2007 Amortized Cost Unrealized Gains Unralized Losses Carrying Value (Estimated Fair Value) Available for sale: U.S. Government agencies and corporations $ 34,088 $ - $ 341 $ 33,747 Mortgage backed securities-U.S. Government agencies and corporations 7,559 - 172 7,387 Tax exempt state and political subdivisions 14,862 5 287 14,580 Federal Reserve Bank stock 108 - - 108 Federal Home Loan Bank stock 644 - - 644 Community Financial Services Inc. stock 163 - - 163 Total securities available for sale $ 57,424 $ 5 $ 800 $ 56,629 8 Index December, 31, 2006* Amortized Cost Unrealized Gains Unralized Losses Carrying Value (Estimated Fair Value) Available for sale: U.S. Government agencies and corporations $ 41,921 $ 5 $ 415 $ 41,511 Mortgage backed securities- U.S. Government agencies and corporations 8,374 - 149 8,225 Tax exempt state and political subdivisions 9,183 16 68 9,131 Federal Reserve Bank stock 108 - - 108 Federal Home Loan Bank stock 770 - - 770 Total securities available for sale $ 60,356 $ 21 $ 632 $ 59,745 * From audited financial statements The tables below provide summaries of securities available for sale which were in an unrealized loss position at June 30, 2007 and December 31, 2006.As of June 30, 2007, these securities had a total fair value of $54,455,000 and carried unrealized losses of $800,000, or 1.5%.Securities which have been in a continuous loss position for the past twelve months total $39,127,000.The unrealized loss pertaining to these securities is $514,000 or 1.3%.The majority of these losses are on securities issued by U.S. government agencies and corporations which carry the implied faith and credit of the U.S. Government.The other losses are on municipal instruments.With the exception of one municipal which is not rated, all of these instruments carry A ratings from the major credit rating agencies.We believe that these unrealized losses are the result of changing interest rates and that, along with our intent and ability to hold these investments to maturity, provide strong evidence that we will fully recover our investment.In addition, no losses have been recognized on the $54,092,000 of securities that carried unrealized losses at December 31, 2006. June 30, 2007 Securities Available for Sale Less Than 12 Months 12 Months or More Total Fair Unrealized Fair Unrealized Fair Unrealized Value Losses Value Losses Value Losses U.S. Government agencies and corporations $ 6,546 $ 70 $ 27,201 $ 271 $ 33,747 $ 341 Mortgage backed securities- U.S. Government agencies and corporations 873 16 6,514 156 7,387 172 Tax exempt state and political subdivisions 7,909 200 5,412 87 13,321 287 Total securities available for sale $ 15,328 $ 286 $ 39,127 $ 514 $ 54,455 $ 800 9 Index December 31, 2006* Securities Available for Sale Less Than 12 Months 12 Months or More Total Fair Unrealized Fair Unrealized Fair Unrealized Value Losses Value Losses Value Losses U.S. Government agencies and corporations $ 5,332 $ 13 $ 33,264 $ 401 $ 38,596 $ 414 Mortgage backed securities- U.S. Government agencies and corporations 2,783 10 5,327 139 8,110 149 Tax exempt state and political subdivisions 3,441 18 3,945 51 7,386 69 Total securities available for sale $ 11,556 $ 41 $ 42,536 $ 591 $ 54,092 $ 632 *From audited financial statements. The maturities, amortized cost and estimated fair values of the bank's securities at June 30, 2007 are summarized as follows (in thousands): Available for sale Amortized Estimated Cost Fair Value Due within 1 year $ 19,248 $ 19,092 Due after 1 but within 5 years 30,926 30,469 Due after 5 but within 10 years 5,346 5,197 Due after 10 years 989 956 Equity securities 915 915 $ 57,424 $ 56,629 Mortgage backed securities have remaining contractual maturities ranging from 1 month to 13.75 years and are reflected in the maturity distribution schedule shown above based on their anticipated average life to maturity, which ranges from 0.12 to 4.65 years.The company’s equity securities are required to be held for membership in the Federal Reserve and Federal Home Loan Bank and are shown at cost since they may only be sold to the respective issuer or another member at par.Similarly, the company purchased a $163,000 investment in equity securities of Community Financial Services Inc. in the second quarter.Community Financial Services Inc. is the holding company of one of our correspondent banks, the Bankers Bank.Like the other equity securities we hold, this stock can only be traded between member organizations. The proceeds from sales, calls and maturities of securities, including principal payments received on mortgage backed securities, and the related gross gains and losses realized for the six month periods ended June 30, 2007 and 2006 are as follows (in thousands): Proceeds From Gross Realized Calls and Principal Sales Maturities Payments Gains Losses June 30, 2007: Securities available for sale $ 274 $ 10,155 $ 888 $ - $ - June 30, 2006: Securities available for sale $ 2,843 $ 7,500 $ 1,003 $ - $ 18 At June 30, 2007 and December 31, 2006 securities with an amortized cost of $31,269,696 and $30,807,634, respectively, with estimated fair values of $30,887,601 and $30,448,915, respectively, were pledged to secure public deposits, securities sold under agreements to repurchase, and for other purposes required or permitted by law. At June 30, 2007 and December 31, 2006 our securities portfolio contained no concentrations within any specific industry or issuer. 10 Index NOTE 4 - LOANS Total loans are summarized as follows (in thousands): June 30, 2007 December 31, 2006 * Commercial, financial and agricultural $ 27,302 $ 26,969 Real estate - construction 9,006 13,965 Real estate – home equity 7,591 7,985 Real estate – residential mortgage 59,999 61,401 Real estate – commercial mortgage 54,252 45,579 Installment loans 10,691 10,635 Other 1,078 1,611 Total loans 169,919 168,145 Net deferred loan origination fees and costs (111 ) (54 ) Total 169,808 168,091 Less allowance for loan losses 2,103 1,873 Loans, net $ 167,705 $ 166,218 * From audited financial statements At June 30, 2007 our recorded investment in impaired loans was $3,472,000.The valuation allowance assigned to these loans totaled $1,133,000. Our average investment in the impaired loans was $3,448,000 during the quarter.The amount of interest income recorded on them in the second quarter was $74,000 while the amount of interest collected was $63,000. Impaired loans at December 31, 2006 were $5,148,000. Loans in a nonaccrual status were $3,940,000 and $2,208,000 at June 30, 2007 and December 31, 2006, respectively. NOTE 5 - ALLOWANCE FOR LOAN LOSSES Analyses of the allowance for loan losses are presented below (in thousands): Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Balance at beginning of period $ 1,822 $ 1,702 $ 1,873 $ 1,597 Loans charged off: Commercial and industrial 100 24 185 24 Real estate – res. mortgage - Real estate – comm. mortgage 75 - 242 - Consumer and other 5 5 24 7 Total 180 29 451 31 Recoveries: Commercial and industrial - Real estate – res. mortgage - Real estate – comm. mortgage - Consumer and other 12 2 25 6 Total recoveries 12 2 25 6 Net losses 168 27 426 25 Provision for loan losses 449 103 656 206 Balance at end of period $ 2,103 $ 1,778 $ 2,103 $ 1,778 11 Index NOTE 6 - DEPOSITS The following is a summary of interest bearing deposits by type (in thousands): June 30, 2007 December 31, 2006 * Interest bearing checking $ 44,653 $ 41,768 Money market accounts 5,363 5,979 Savings accounts 21,473 22,746 Certificates of deposit under $100,000 60,451 59,950 Certificates of deposit of $100,000 or more 39,698 38,997 Total $ 171,638 $ 169,440 * From audited financial statements NOTE 7 - BORROWINGS The following table summarizes our borrowings by type (in thousands): June 30, 2007 December 31, 2006 * Short-term borrowings: Securities sold under agreements to repurchase $ 18,915 $ 15,970 Federal funds purchased - 425 Overnight advances from Federal Home Loan Bank of Pittsburgh (FHLB) line of credit - 3,438 Total $ 18,915 $ 19,833 Long-term borrowings: Advances from FHLB $ 2,978 $ 3,512 * From audited financial statements NOTE 8 - EMPLOYEE BENEFIT PLANS The components of net periodic benefit cost of our pension and other benefit plans are presented below (in thousands): Six Months Ended June 30, Pension Benefits Other Benefits 2007 2006 2007 2006 Service cost $ 58 $ 56 $ 10 $ 12 Interest cost 144 136 14 16 Expected return on plan assets (165 ) (165 ) - - Net amortization and deferral 40 39 4 8 Net periodic cost $ 77 $ 66 $ 28 $ 36 In the first half of 2007 we contributed $32,000 to our pension plan.During the remainder of 2007 we expect to contribute an additional $144,000.A payment of $70,000 was made to the pension plan in 2006. NOTE 9 -
